Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-final action for application number 17/716,663 in response to an original application filed on 06/07/2022. Claims 16, 19, 20 and 23 are currently pending and have been considered below. Claims 16 and 20 are an independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g... In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d Application/Control Number: 17/232,733 Page 3 Art Unit: 2478 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based terminal Disclaimer may be filled out completely online using web-screens. A terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 16, 19, 20 and 23 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-7 of Patent 10,542,554 B2. Although the claims are not identical, they are not patentably distinct from each other because claims 1-7 of the patent and claims 16, 19, 20 and 23 of the instant application are obvious variations with minor differences. Thus, this is an obviousness-type double patenting rejection. The subject matter claimed in the instant application is disclosed in the referenced Patent, wherein the referenced Patent and the instant application are claiming common subject matter as follows:

              Application # 17/716,663
                 Patent # 11,425,671 B2
     Claim 16: A method of transmitting a sidelink synchronization signal (SLSS) by a user equipment (UE) in a wireless communication system, the method comprising:
receiving a configuration message specifying a plurality of resources;
     Claim 1:  A sidelink synchronization signal (SLSS) transmission method performed by a terminal in a wireless communication system, the method comprising:
synchronizing with a synchronization source among a plurality of synchronization sources; 
synchronizing with a single source among a plurality of sources; 
generating the SLSS;
generating the SLSS;
and transmitting the SLSS by using a resource among the plurality of resources,
and transmitting the generated SLSS in a single resource among a plurality of resources, 

wherein the single resource is determined according to whether the single source and the terminal are in cell coverage, wherein the plurality of resources comprise a first resource, a second resource, and a third resource, 
wherein based on the UE being in cell coverage and the synchronization source being a global navigation satellite system (GNSS), a first resource is used to transmit the SLSS,
wherein the first resource is selected based on the terminal being in cell coverage and the single source being a base station or a global navigation satellite system (GNSS), 
wherein based on the UE being out of the cell coverage and the synchronization source being another UE in the cell coverage, a second resource is used to transmit the SLSS,
wherein the second resource is selected based on the terminal being out of cell coverage and the single source being another terminal in the cell coverage, 
and wherein based on the UE being out of the cell coverage and the synchronization source being the GNSS, a third resource is used to transmit the SLSS.
and wherein the third resource is selected based on the terminal being out of cell coverage and the single source being the GNSS.

Although the conflicting claims are not identical, they are not patentably distinct from each other because the steps recited in claims 16 and 20 of the instant application are encompassed by steps recited in claims 1 and 7 of the patent, respectively. “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). This is a non-provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478